
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17


COMMERCIAL LEASE OF HOUSE
UNFURNISHED


        BY THIS AGREEMENT made and entered into on June 11, 2004, between Mario
J. Orlando and Matthew J. Salafia, herein referred to as Lessor, and Carrollton
Mortgage Services, herein referred to as Lessee, Lessor leases to Lessee the
premises situated at 8905 Harford Road, Baltimore County, State of Maryland, and
more particularly described as follows: 8905 Harford Road, Baltimore, MD 21234,
"CALIFORNIA ORCHARDS", together with all appurtenances, for a term of 2 years to
commerce on July 1, 2004, and to end on June 1, 2005, at 12:00 o'clock P. M.

        1.    Rent.    Lessee agrees to pay, without demand, to Lessor as rent
for the the demised premises the sum of Fifteen Hundred Dollars ($1500.00) per
month in advance on the 1st day of each calendar month beginning July 1, 2004,
at such as Lessor may designate.

        2.    Security Deposit.    On execution of this lease, Lessee deposits
with Lessor Fifteen Hundred Dollars ($1500.00), receipt of which is acknowledged
by Lessor, as security for the faithful performance by Lessee of the terms
hereof, to be returned to Lessee, without interest, on the full and faithful
performance by him of the provisions hereof.

        3.    Quiet Enjoyment.    Lessor covenants that on paying the rent and
performing the covenants herein contained, Lessee shall peacefully and quietly
have, hold, and enjoy the demised premises for the agreed term.

        4.    Use of Premises.    The demised premises shall be used and
occupied by Lessee exclusively as a private single office space for the purposes
of carrying on a business, trade or profession. Lessee shall comply with all the
sanitary laws, ordinances, rules, and orders of appropriate governmental
authorities affecting the cleanliness, occupancy, and preservation of the
demised premises, and the sidewalks connected thereto, during the term of this
lease.

        5.    Number of Occupants.    Lessee agrees that the demised premises
shall be occupied by no more than the number of persons allowed by law at any
given time.

        6.    Condition of Premises.    Lessee stipulates that he has examined
the demised premises, including the grounds and all buildings and improvements,
and that they are, at the time of this lease, in good order, repair, and a safe,
clean, and tenantable condition.

        7.    Assignment and Subletting.    Without the prior written consent of
Lessor, Lessee shall not assign this lease, or sublet or grant any concession or
license to use the premises or any part thereof. A consent by Lessor to one
assignment, subletting, concession, or license shall not be deemed to be a
consent to any subsequent assignments, subletting, concession, or licensed. An
assignment, subletting, concession, or license without the prior written consent
of Lessor, or an assignment or subletting by operation of law, shall be void and
shall, at Lessor's option, terminate this lease.

        8.    Alterations and Improvements.    Lessee shall make no alterations
to the building on the demised premises or construct any building or make other
improvements on the demised premises without prior written consent of Lessor.
All alterations, changes, and improvements built, constructed, or placed on the
demised by Lessee, with the exception of fixtures removable with out damage to
the premises and movable personal property, shall, unless otherwise provided by
written agreement between Lessor and Lessee, be the property of Lessor and
remain on the demised premises at the expiration or sooner termination of this
lease.

        9.    Damage to Premises.    If the demised premises, or any part
thereof, shall be partially damaged by fire or other casualty not due to
Lessee's negligence or willful act or that of his employee, family,

1

--------------------------------------------------------------------------------




agent, or visitor, the premises shall be promptly repaired by Lessor and there
shall be an abatement of rent corresponding with the time during which, and the
extent to which, the leased premises may have been untenantable; but, if the
leased premises should be damaged other than by Lessee's negligence or willful
act or that of his employee, family, agent, or visitor to the extent that Lessor
shall decide not to rebuild or repair, the term of this lease shall end and the
rent shall be prorated up to the time of damage.

        10.    Dangerous Materials.    Lessee shall not keep or have on the
leased premises any article or thing of a dangerous, inflammable, or explosive
character that might unreasonably increase the danger of fire on the leased
premises or that might be considered hazardous or extra hazardous by any
responsible insurance company.

        11.    Utilities.    Lessee shall be responsible for arranging for and
paying for all utilities services.

        12.    Maintenance and Repair.    Lessee will, at his sole expense, keep
and maintain the leased premises and appurtenances in good and sanitary
condition and repair during the term of this lease and any renewal thereof. In
particular, Lessee shall keep the fixtures in the house or on or about the
leased premises in good order and repair; keep the furnace clean; keep the
electric bills in order; keep the walks free from dirt and debris; and, at his
sole expenses, shall make all required repairs to the plumbing, range, heating
apparatus, and electric and gas fixtures whenever damage thereto shall have
resulted from Lessee's misuse, waste, or neglect or that of his employee,
family, agent, or visitor. Major maintenance and repair of the leased premises,
not due to Lessee's misuse, waste, or neglect or that of his employees, family,
agent, or visitor, shall be the responsibility of Lessor of his assigns.

        13.    Animals.    Lessee shall keep no domestic or other animals on or
about the leased premises without the written consent of Lessor.

        14.    Right of Inspection.    Lessor and his agent shall have the right
at all reasonable times during the term of this lease and any renewal thereof to
enter the demised premises for the purpose of inspecting the premises and all
building and improvements thereon.

        15.    Display of Signs.    During the last 60 days of this lease,
Lessor or his agent shall have the privilege of displaying the usual "For Sale"
or "For Rent" or "Vacancy" signs on the demised premises and of showing the
property to prospective purchasers or tenants.

        16.    Subordination of Lease.    This lease and Lessee's leasehold
interest hereunder are and shall be subject, subordinate, and inferior to any
liens or encumbrances now or hereafter placed on the demised premises by Lessor,
all advances made under any such liens or encumbrances, the interest payable on
any such liens or encumbrances, and any and all renewals or extensions of such
liens or encumbrances.

        17.    Holdover by Lessee.    Should Lessee remain in possession of the
demises premises with the consent of Lessor after the natural expiration of this
lease, a new month-to-month tenancy shall be created between Lessor and Lessee
which shall be subject to all terms and conditions hereof but shall be
terminated on 30 days' written notice served by either Lessor or Lessee on the
other party.

        18.    Surrender of Premises.    At the expiration of the lease term,
Lessee shall quit and surrender the premises hereby demised in as good state and
condition as they were at the commencement of this lease, reasonable use and
wear thereof and damages by the elements excepted.

        19.    Default.    If any default is made in the payment of rent, or any
part thereof, at the times hereinbefore specified, or if any default is made in
the performance of or compliance with any other term or condition hereof, the
lease, at the option of Lessor, shall terminate and be forfeited, and Lessor may
re-enter the premises and remove all persons therefrom. Lessee shall be given
written notice of any default or breach, and termination and forfeiture of the
lease shall not result if, within

2

--------------------------------------------------------------------------------




15 days of receipt of such notice, Lessee has corrected the default or breach or
has taken action reasonably likely to effect such correction within a reasonable
time.

        20.    Abandonment.    If at any time during the term of this lease
Lessee abandons the demised premises or any part thereof, Lessor may, at his
option, enter the demised premises by any means without being liable for any
prosecution therefore, and without becoming liable to Lessee for damages or for
any payment of any kind whatever, and may, at is discretion, as agent for
Lessee, relet the demises premises, or any part thereof, for the whole or any
part of then unexpired term, and, may receive and collect all rent payable by
virtue of such reletting, and at Lessor's option, hold Lessee liable for any
difference between the rent that would have been payable under this lease during
the balance of the unexpired term, if this lease had continued in force, and the
net rent for such period realized by Lessor by means of such reletting. If
Lessor's right to re-entry is exercised following abandonment of the premises by
Lessee, then Lessor may consider any personal property belonging to Lessee and
left on the premises to also have been abandoned, in which case Lessor may
dispose of all such personal in any manner Lessor shall deem proper and is
hereby relieved of all liability for doing so.

        21.    Tenant Personal Property and Liability Insurance.    All Tenant's
personal property in said premises shall be and remain at his sole risk, and the
Landlord shall not be liable for any damage to, or loss of such personal
property arising from any acts of negligence of any other persons, nor from the
leaking of the roof, or from the bursting, leaking or overflowing of water,
sewer or steam pipes, or from heating or plumbing fixtures, or from the handling
of electric wires or fixtures, or from any other cause whatsoever, nor shall the
Landlord be liable for any injury to the person or the tenant or other persons
in or about the premises, the Tenant expressly agreeing to save the Landlord
harmless in all such cases and to carry Public Liability Insurance in a company
and in an amount not less than the following limits: Bodily Injury—$1,000,000.00
per occurrence; Property Damage—$1,000,000.00 per occurrence. Tenant shall also
carry "Fire Legal Liability" Insurance in an amount not less than the following
limits: $75,000.00 per occurrence.

        22.    Binding Effect.    The covenants and conditions herein contained
shall apply to and bind the heirs, legal representatives, and assigns of the
parties hereto, and all covenants are to be construed as conditions of this
lease.

        IN WITNESS WHEREOF, the parties have executed this lease on the day and
year first above written.


/s/  MARIO J. ORLANDO      

--------------------------------------------------------------------------------

Mario J. Orlando—Lessor
 
Carrollton Mortgage Services
/s/  MATTHEW J. SALAFIA      

--------------------------------------------------------------------------------

Matthew J. Salafia—Lessor
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------

        This contract shall continue to be in force month to month from the end
date. It shall continue until either party notifies the Lessee or Lessor with
30 days written notification by certified mail. Any request shall be sent to
8905 Hartford Road, Parkville, MD 21234 Attn: Mario J. Orlando.

3

--------------------------------------------------------------------------------





QuickLinks


COMMERCIAL LEASE OF HOUSE UNFURNISHED
